                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

CARLENE MINZEL and RUSSELL                       )             CASE NO. 8:20-cv-13
MINZEL,                                          )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )                    ORDER
                                                 )
ETHICON, INC. and                                )
JOHNSON & JOHNSON,                               )
                                                 )
               Defendants.                       )

       THIS MATTER is before the Court on Defendants’ Motion for Withdrawal of Counsel

regarding William M. Gage, Christy D. Jones, Ashley Nader Stubbs, Kari L. Sutherland, and

Jordan N. Walker of the law firm Butler Snow (Filing No. 68). The Court finds that the Motion

should be granted. Accordingly,

       IT IS ORDERED that the Motion for Withdrawal of Counsel (Filing No. 68) is granted.

William M. Gage, Christy D. Jones, Ashley Nader Stubbs, Kari L. Sutherland, and Jordan N.

Walker are deemed withdrawn as counsel for Ethicon, Inc., and Johnson & Johnson and shall no

longer receive electronic notice in this case.

       DATED this 27th day of January, 2020.



                                                     BY THE COURT:


                                                     s./ Michael D. Nelson
                                                     United States Magistrate Judge




                                                 1
